Appellant was convicted of selling intoxicating liquors without a license.
Court adjourned on the 29th day of July; the statement of facts was filed on the 7th day of September. This was clearly beyond the time *Page 293 
authorized by law, towit: twenty days in which to file evidence in the County Court. There are quite a number of bills of exception. These were also filed on the 7th of September and can not be considered. Without these matters before the court there is nothing to revise, and the judgment is affirmed.
Affirmed.